Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is a notice of allowability to application 15/954,123 filed on 02/22/2022. Claim(s) 1-3, 5-9, 12-15, and 19-25 are allowed.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s amendments and arguments, see pages 10-13 of Applicant’s Response, filed February, 22, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection to Claim(s) 1-3, 5-9, 12-15, and 19-25 has been fully considered and are persuasive. The 35 U.S.C. 101 rejection for Claim(s) 1-3, 5-9, 12-15, and 19-25 have been withdrawn.
	Examiner, respectfully, notes that applicant has provided an improved process for reducing the amount of time and resources (e.g., computational resources) by matching new freight loads to freight operators based on prioritizing those new freight loads to freight operators with the lowest additive travel, see applicants’ specification 0011 and 0049.




Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1 and 19-20 are distinguished from the prior art.
Hersh et al. (US 2009/0030770). Hersh et al. teaches a carrier database that stores carrier profile information, which, stores route information, price and other carrier information. A driver of a tractor-trailer can carry a PDA that has a GPS attached, which, the GPS will be used to monitor the location of the trailer and the driver. Hersh et al., also, teaches that user can input a request, which, will be received by an information processing system. The user is able to select a pickup location and provide shipment information. The computer system is able to determine a carrier based on a carrier profile, which, the system will match a trailer to the shipment request and a driver to the tractor. Hersh et al., further, teaches the system is able to search through a carrier database to determine a list of carriers based on the type of equipment or trailer necessary for the goods. However, Hersh et al., doesn’t explicitly teach tracking a current route, which, the system will periodically update the record of each freight operator of the plurality of freight operators to reflect the current route of the respective freight operator. Hersh et al., also, doesn’t explicitly teach determining a threshold distance range for the loading location for the freight load, which, a first set of candidate freight operators within the first threshold distance will range will be determined based on the current location and current route of each freight operator in the first set of candidate freight operators, current freight load of the first set of candidate freight 
Myers (10,198,704). Myers teaches that truck driver’s locations can be tracked and based on the drivers profile information and proximity from the load then the truck drivers will receive a shipment request based on their current location. The system will then determine the current location of the truck driver and update the truck profile database. Myers, further, teaches that the system is able to detect the truck path or travel plan, which, the position information will then be transmitted. Myers, also, teaches that the system can determine that the drivers are within certain distance and have a certain truck bed based on user preference prior to sending a load request. However, Myers, doesn’t explicitly teach periodically updating the record of each respective freight operator based the operators tracked a current route. Myers, also, doesn’t explicitly teach determining a threshold distance range for the loading location for the freight load, which, a first set of candidate freight operators within the first threshold distance range will be determined. Meyers, further, doesn’t explicitly teach that the system will then match a freight load to the first set of candidate freight operators by determining the amount of additive travel for each freight operator of the first set of candidate freight operators to pick up the load at the loading location then selecting the freight operator of the first set of candidate freight operators for the freight load request based on the lowest amount of additive travel for each freight operator of the first set of candidate freight operators. Myers, doesn’t explicitly teach that based on the whether the freight operator 
Nel (US 7,353,181). Nel teaches each mobile carrier entity includes a positioning receiver and/or system that is configured to receive position information along a predetermined route that can track the location of the one or more mobile carrier entities. Nel, also, teaches that certain capacity attributes can be updated periodically such as the amount of capacity available on a given mobile carrier entity. Nel, further, teaches that the mobile carrier are able to enter their attributes into a manager system. The information entered can also include current position information, route information, and rates, which, the freight manager will then allocate freight haulage jobs to mobile carriers within a qualified subset of carriers based on the current carrier(s) positions. The freight manager will then identify the qualified subset of carrier’s for the freight based on 
Pillai et al. (US 2018/0068269). Pillai et al. teaches that a system will match trucks with loads based on various parameters, such as cost. The system will determine the best set of candidate of carriers for the shipment. Pillai et al., further, teaches that the system will send notices to applicable carriers that the load is ready, which, the system will wait for a recipient carrier to ‘accept,’ the load assignment, which, the system database will then be updated in real-time to reflect the accepted status of the carrier. Pillai et al., further, teaches that if the recipient carrier rejects the assigned request then the system will resend the request to another carrier for acceptance. However, Pillai et al., doesn’t explicitly teach tracking a current route, which, the system will periodically update the record of each freight operator of the plurality of freight operators to reflect the current route of the respective freight operator. Pillai et al., also, doesn’t explicitly teach determining a threshold distance range for the loading location for the 
Sweeney et al. (US 2015/0161564). Sweeney et al. teaches a system that can determine a first and second set of drivers based on the current location within a predefined distance of the pickup location of a passenger. The system can determine a set of five drivers that are capable of providing a transport service and select a driver based on ratings and/or estimated travel time to pick up the passenger. The system will then transmit an invitation message to the selected driver. If the driver declines the request then the system will continue to look for other drivers and if no other drivers are available then the system will issue a failure notification to the user. If the driver accepts the transport service then the dispatch will provide information to the selected driver about the transport request. However, Sweeney et al., doesn’t explicitly teach tracking a current route, which, the system will periodically update the record of each freight operator of the plurality of freight operators to reflect the current route of the respective freight operator. Sweeney et al., doesn’t explicitly teach determining a threshold distance range for the loading location for the freight load, which, a first set of candidate freight operators within the first threshold distance will range will be determined based on the current location and current route of each freight operator in the first set of candidate freight operators, current freight load of the first set of candidate freight operators, and the trailer type of each freight operator in the first set  of candidate freight operators. Sweeney et al., further, doesn’t explicitly teach that the system will then match a freight load to the first set of 
Ellis et al. (US 2015/0356703). Ellis et al. teaches a system for determining a threshold distance for plurality of driver devices within a given area. The system 
“The Rise of Digital Freight Matching and How it Works,” by Rafael Granato, July 25, 2019, (hereinafter Freight). Freight teaches a digital freight matching company that matches shippers to loads. The system will directly and immediately find drivers with the capacity to transport their truckload. However, Freight, doesn’t explicitly teach tracking a current route, which, the system will 
“The Convey Business Model---How Does Convoy Work & Make Money,” by Viktor, August 21, 2020, (hereinafter Convey). Convey teaches a mobile application to connect shippers with carriers that have available capacities. Convey, further, teaches information about the load can be created, which, the carriers are able to look for available shipments that fit their criteria and once a load is found the carrier can start to make bids for it. Once the carrier receives the job they will be paid for the delivery of the shipment. However, Convey, doesn’t explicitly teach tracking a current route, which, the system will periodically update the record of each freight operator of the plurality of freight operators to reflect the current route of the respective freight operator. Convey, also, doesn’t explicitly teach determining a threshold distance range for the loading location for the freight load, which, a first set of candidate freight operators within the first threshold distance will range will be determined based on the current location and current route of each freight operator in the first set of 
“How to Become an Uber Freight Driver,” by Harry Campbell, March 20, 2021, (hereinafter Uber). Uber teaches shippers are able to give Uber the details of their shipments. The carriers will then browse the available shipments and pick one that they like. The system will provide the carrier with the shipment information such as the weight of the cargo, the type of trailer require, deadhead, distance, and price. The system will also learn the carrier’s favorite routes and cargo types, which, will then provide alerts to the carrier based on the loads that posted that match the carrier’s criteria. However, Uber, doesn’t explicitly teach tracking a current route, which, the system will periodically update the record of each freight operator of the plurality of freight operators to reflect the current route of the respective freight operator. Uber, also, doesn’t explicitly teach determining a threshold distance range for the loading location for the freight load, which, a first set of candidate freight operators within the first threshold distance will range will be determined based on the current location and current route of each freight operator in the first set of candidate freight operators, current freight load of the first set of candidate freight operators, and the trailer type of each freight operator in the first set of candidate freight operators. Uber, further, doesn’t explicitly teach that the system will then match a freight load to the first set of candidate freight operators by determining the amount of additive travel for each freight operator of the first set of candidate freight operators to 
“Macy’s maneuver to fill empty miles,” by John Kerr, Logistics Management, Volume 49, Issue 3, March, 1, 2010, (hereinafter Macy). Macy teaches solving the problem of freight having to travel empty miles for various 

	Dependent Claim(s) 2-3, 5-9, 12-15, and 21-25, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1 and 19-20, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE CHEN/Primary Examiner, Art Unit 3628